DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to RCE received on 09/09/2022.
Claims 1 – 10 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 5 – 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jander et al. (7,054,114) in view of Deak et al. (20170176545).
As to claim 1, Jander et al. (hereinafter Jander) discloses a magnetic field sensor comprising a substrate (1), a two-axis magnetic sensing structure consisting two shielded Wheatstone bridge configurations (13, 16) in conjunction with a first magnetic flux guide (17) which is annular or semi annular (Fig. 2A and 9). 

    PNG
    media_image1.png
    706
    755
    media_image1.png
    Greyscale

 Jander fails to explicitly disclose a push-pull Wheatstone bridge configuration in conjunction with a second magnetic flux guide that is capable of generating a fringe field whose horizontal component is proportional to vertical component of a magnetic field; wherein the second magnetic flux guide in a rectangular shape where two magnetoresistors of the push-pull Wheatstone bridge configuration are geometrically placed in the opposite side of the second magnetic flux guide relative to the other two magnetoresistors of the push-pull Wheatstone bridge configuration.  Deak et al. (hereinafter Deak) discloses a monolithic three-axis magnetic field sensor comprising a single-axis sensing structure consisting a push-pull Wheatstone bridge configuration (5, Fig. 1) in conjunction with a second magnetic flux guide (10) that is capable of generating a fringe field whose horizontal component is proportional to vertical component of a magnetic field; wherein the second magnetic flux guide (10) in a rectangular shape where two magnetoresistors of the push-pull Wheatstone bridge configuration are geometrically placed in the opposite side of the second magnetic flux guide (10) relative to the other two magnetoresistors of the push-pull Wheatstone bridge configuration (15, 16), [0065], (Fig. 1, 9 and 10).

    PNG
    media_image2.png
    383
    685
    media_image2.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Jander in view of the teachings of Deak to include a push-pull Wheatstone bridge configuration in conjunction with a second magnetic flux guide that is capable of generating a fringe field whose horizontal component is proportional to vertical component of a magnetic field; wherein the second magnetic flux guide in a rectangular shape where two magnetoresistors of the push-pull Wheatstone bridge configuration are geometrically placed in the opposite side of the second magnetic flux guide relative to the other two magnetoresistors of the push-pull Wheatstone bridge configuration would detect magnetic field signals in three directions of X, Y and Z axes in the space comprehensively.

As to claim 2, Jander discloses wherein the two-axis magnetic sensing structure with two shielded Wheatstone bridge configurations (13, 16).   Jander fails to explicitly disclose a single-axis structure with a push-pull Wheatstone bridge configuration are processed together into a single chip, and is for measuring an X-component, a Y-component and a Z-component of an external magnetic field.  Deak discloses a single-axis structure with a push-pull Wheatstone bridge configuration (5, Fig. 1) are processed together into a single chip (1), and is for measuring an X-component, a Y-component and a Z-component of an external magnetic field [0065].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Jander in view of the teachings of Deak to include a single-axis structure with a push-pull Wheatstone bridge configuration are processed together into a single chip, and is for measuring an X-component, a Y-component and a Z-component of an external magnetic field would detect magnetic field signals in three directions of X, Y and Z axes in the space comprehensively.
As to claim 5, Jander fails to explicitly disclose that the single-axis sensing structure is placed inside or outside of the annular or semi annular magnetic guiding structure within the two-axis magnetic sensing structure.  Deak discloses a single-axis structure with a push-pull Wheatstone bridge configuration (5, Fig. 1).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Jander in view of the teachings of Deak wherein the single-axis sensing structure is placed inside or outside of the annular or semi annular magnetic guiding structure within the two-axis magnetic sensing structure would detect magnetic field signals in three directions of X, Y and Z axes in the space comprehensively and reduce the size of the device.

As to claim 6, Jander discloses that the substrate is a silicon substrate (Col. 12, lines 43 - 54), a sapphire substrate, a glass substrate or a polymer substrate.

As to claim 7, Jander discloses that the magnetoresistors are made from materials of Anisotropic Magnetoresistance (AMR), giant magnetoresistance (GMR) or tunneling magnetoresistance (TMR) (Col. 8, lines 31 - 39).

As to claim 8, Jander discloses that both the first magnetic flux guide and the second magnetic flux guide are composed of soft magnetic materials (Col. 17, lines 50 - 59).

As to claim 9, Jander discloses that the sensing structure (10) is integrated together with semiconductor circuits in an IC compatible wafer process (Col. 12, lines 43 - 51).

As to claim 10, Jander discloses that the Wheatstone bridges (11) is composed of either four resistors forming a full-bridge structure (12, 13), (Fig. 2A) or two resistors forming a half-bridge structure.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 3, the prior art fails to show that the two-axis magnetic structure has a first magnetic flux guide in a shape of a square ring or a circular structure, in which four gaps are symmetrically located along a structure of the first magnetic flux guide; wherein each of the four gaps has a similar shape of parallelogram; four magnetoresistors Rl, R3, R5, R7 are placed respectively in the four gaps, and another four magnetoresistors R2, R4, R6, R8 are placed an d shielded under the first magnetic flux guide; the magnetoresistors (R1, R3, R5, R7) placed in the four gaps are with the length parallel to the respective edge of the four gaps; Wheatstone bridge 1 and 2 and formed from the eight magnetoresistors: the bridge 1 comprises two magnetoresistors (R1, R3) in the gaps and another two magnetoresistors (R2, R4) under the first magnetic flux guide; the bridge 2 comprises two magnetoresistors (R5, R7) in the gaps and another two magnetoresistors (R6, R8) under the first magnetic flux guide; bridge 1 is used to measure the X-component of the external magnetic field, while bridge 2 is for measuring the Y-component of the external magnetic field.  These features taken together with the other limitations of the claim renders the claim allowable over prior art.
 As to claim 4, the prior art fails to show that the single-axis sensing structure is with the push-pull Wheatstone configuration comprising the second magnetic flux guide in a rectangular shape where magnetoresistors R9 and R12 are geometrically placed in the opposite side of the second magnetic flux guide relative to magnetoresistors R10 and R12; the magnetoresistors are capable of sensing the X-component of the magnetic fringe field at a proximity of the second magnetic flux guide induced by the component of magnetic field along the Z axis; the X-component of the magnetic fringe fields generated on opposite sides of the second magnetic flux guide are in directionally antiparallel, leading to a push-pull sensing bridge that is capable of producing a differential output proportional to the external magnetic component along the Z axis.  These features taken together with the other limitations of the claim renders the claim allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Huang et al. (2015/0309125) is cited for its disclosure of a monolithic three-axis magnetometer.
Rieger et al. (2012/0299587) is cited for its disclosure of a three-axis magnetic sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858